United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30268
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BRANDON LAMON HUNT,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 5:05-CR-50029
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Brandon Lamon Hunt appeals his guilty plea conviction for

possession of a firearm in furtherance of a drug trafficking

crime.   He contends that the factual basis was insufficient to

support his conviction because it failed to establish that he

used the firearm and that he possessed it.   Because Hunt did not

challenge the sufficiency of the factual basis in the district

court, review is for plain error only.    United States v. Marek,

238 F.3d 310, 315 (5th Cir. 2001).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30268
                                -2-

     Hunt’s argument that the Government failed to allege or

prove use of the firearm is without merit.     The Government was

not required to prove that Hunt used the firearm but rather that

he possessed the firearm in furtherance of a drug trafficking

crime.   See United States v. Ceballos-Torres, 218 F.3d 409, 412-

13 (5th Cir.), amended on other grounds, 226 F.3d 651 (5th Cir.

2000).

     The factual basis provided that an undercover agent observed

Hunt with the firearm during a purchase of narcotics.     The

firearm was wedged between the center console and the driver’s

seat of Hunt’s vehicle.   The officer had observed Hunt on two

prior occasions with the same firearm while he was engaging in

distributing narcotics.   The firearm was seized from Hunt’s

vehicle immediately after his arrest.     The factual basis was

sufficient to support Hunt’s guilty plea.     Ceballos-Torres, 218

F.3d at 410-15; United States v. Ybarra, 70 F.3d 362, 365 (5th

Cir. 1995).   Accordingly, Hunt has failed to establish plain

error, and the district court’s judgment is AFFIRMED.